FILED
                            NOT FOR PUBLICATION                              JUL 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DIMITAR DERMENDZIEV,                             No. 14-35012

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00205-MJP

 v.
                                                 MEMORANDUM*
STATE OF WASHINGTON; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Washington state prisoner Dimitar Dermendziev appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims

related to an investigation by Child Protective Services and his subsequent criminal

conviction and incarceration. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal

under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm in part, vacate

in part, and remand.

      The district court properly dismissed without prejudice Dermendziev’s

claims relating to his conditions of confinement at Coyote Ridge Corrections

Center because venue was not proper in the Western District of Washington. See

28 U.S.C. §§ 1391(b), 1406(a); Myers v. Bennett Law Offices, 238 F.3d 1068, 1071

(9th Cir. 2001) (setting forth standard of review).

      The district court properly dismissed as Heck-barred Counts 1 and 2 of

Dermendziev’s complaint because success on these claims would necessarily

imply the invalidity of his conviction, and Dermendziev failed to allege that his

conviction has been invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87

(1994) (holding that, “in order to recover damages for an allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid,” a plaintiff must prove

“that the conviction or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of


                                           2                                    14-35012
habeas corpus”). However, because the district court dismissed these claims with

prejudice, we vacate the judgment as to these claims, and remand for entry of

dismissal without prejudice. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585

(9th Cir. 1995) (per curiam) (dismissals under Heck are without prejudice).

      The district court did not abuse its discretion by dismissing Dermendziev’s

complaint without leave to amend because Dermendziev sought to add new claims

based on unrelated facts against new defendants at another prison. See Lopez v.

Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (setting forth standard of review).

      We reject Dermendziev’s contentions regarding his immunity from liability,

his alleged third-party standing rights to assert claims on behalf of his family, and

the district court’s alleged failure to consider his anti-SLAPP motion or to stay the

proceedings.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                           3                                    14-35012